DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claims(s)
Claims 1-20 have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claim(s) 1-7 recite(s) a method, which is a statutory category (i.e. process). Claim(s) 8-14 recite(s) a non-transitory, computer readable storage medium, which is a statutory category (i.e. manufacture). Claim(s) 15-20 recite(s) a computer device, which is a statutory category (i.e. machine). Accordingly, claims 1-7, 8-14, 15-20 fall within the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. 
The limitation of Independent claims 1, 8, 15 recite at least one abstract idea Specifically, Claims 1, 8, 15 recite the steps of 
receiving, by the system, electronic medical data of a first user;
comparing, by the system, the electronic medical data to a plurality of healthcare data in one or more databases;
identifying, by the system, at least one medical consideration in the electronic medical data upon the comparison of the electronic medical data to the plurality of healthcare data;
comparing, by the system, the identified medical consideration to a plurality of medical consideration data in one or more databases, wherein the plurality of medical consideration data comprises one or more medical considerations and one or more action items addressing the one or more medical considerations;
identifying, by the system, at least one action item addressing the identified medical consideration; 
generating, by the system, at least one functional electronic action item corresponding with the identified action item, wherein the functional electronic action item comprises a required data input functionality; and
transmitting, by the system, the functional electronic action item to one or more servers.
comparing, by the system, the electronic medical data to a plurality of healthcare data in one or more databases; comparing the electronic medical data to a plurality of healthcare data in one or more databases; comparing, by the system, the identified medical consideration to a plurality of medical consideration data; identifying, by the system, at least one action item addressing the identified medical consideration; generating, by the system, at least one functional electronic action item corresponding with the identified action item”, constitute b) certain methods of organizing human activity because comparing  patient data to a plurality of healthcare data  or comparing the identified medical consideration to the plurality of medical consideration can be performed practically by the healthcare professionals to view, identify, evaluate the medical action item and manually generate the data input functionality for the identified action item. Accordingly the claims describe the abstract idea of  b) certain methods of organizing human activity.
Claims 2-7, 9-14, 16-20 recite additional limitation expanding on the identified medical consideration to the treatment, updating the healthcare data and medical consideration, plurality of treatment. These steps expand the abstract idea of b) certain methods of organizing human activity.  
2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a 
The additional limitations in claim 1 do not integrated the above abstract idea into a a practical application because there is no application or use of the abstract idea in any meaningful way.  In particular, the claims recite the additional elements, using computer, processor, memory …; for performing the functions of comparing patient medical data, identifying action item or medical consideration, generating the functionality of data input for medical consideration,. The written description discloses the recited computer system, processor encompass any number of suitable computer architectures (Spec., Para 0069). The use of the processor may execute one or more sets of instructions stored in the non- transitory storage media to perform various functions, such as receiving medical data, comparing medical consideration, identify medical action item. However, the written description merely describes these generic terms. The processors, computing system are recited at a high-level of generality (i.e. generic components, Spec.; Para 0069). And thus, it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
2019 PEG: Step 2B: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components, Spec.; Paras 00123-00127).  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-8, 12-17 have been held as patent ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US. 20160357914A1)  in view of Navani et al. (US. 20130085781A1). 

With respect to claim 1, Morris teaches a method in a computer-implemented system, comprising: 
receiving, by the system, electronic medical data of a first user (‘914; Para 0055: connect to one or more interface appliance devices electronically to receive patient health record information from the EMR system to which the interface appliance device is connected);
comparing, by the system, the electronic medical data to a plurality of healthcare data in one or more databases (‘914; Para 0048: connect to one or more interface appliance devices electronically to receive patient health record information from the EMR system to which the interface appliance device is connected);
identifying, by the system, at least one medical consideration in the electronic medical data upon the comparison of the electronic medical data to the plurality of healthcare data; (‘914; Para 0046: Each identifier may represent a different piece of patient data and be organized such that a particular type of data may be identified globally throughout an embodiment of the invention. For example, a patient's blood pressure data measured on a first date may be associated with a first identifier; the patient's blood pressure taken on a second date may be associated with a second identifier, and so forth. By using a patient identifier and data identifiers, patient data from a first EMR system may be assigned to an appropriate set of identifiers which may be used by an interface appliance connected to a second EMR system to identify patient data present on one device that is not present on the other construed as action item; Para 0054)
914; Para 0065: retrieve diagnosis and reported patient symptoms from patient records associated with the patient at each EMR system. The analytics engine may compare the retrieved patient diagnoses and symptoms to recommended diagnoses and treatment protocols that may be contained in databases associated with the analytics engine. In step 2610, diagnoses and treatment protocols are identified that correspond to past patient diagnoses and symptoms.);
identifying, by the system, at least one action item addressing the identified medical consideration; (‘914; Para 0054: the invention may identify a user's need to enter patient information and present a user interface to the user to enable information entry….The user interface illustrated has entry fields for common patient characteristics and conditions measured during a visit to a care provider. For example, patient cholesterol information, patient physical characteristics, and blood pressure data construed as action items need to be addressed)
Morris does not, but Navani teaches 
generating, by the system, at least one functional electronic action item corresponding with the identified action item, wherein the functional electronic action item comprises a required data input functionality (‘781; Para 0028: generate electronic medical documents such as progress notes drafted by the medical practitioner that describes a patient’s medical condition;. ; Para 0051 input data may be transmitted to the server)Fig. 3D illustrates data input of progress note (i.e. functionality) for patient’s action item) and
transmitting, by the system, the functional electronic action item to one or more servers (‘781; Fig. 3D illustrates further transmission of progress note to the server)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine system and method for display and management of distributed electronic medical record data as taught by Morris and the system and method for generating and updating electronic medical records as taught by Navani in order to provide the functionality of the electronic action item corresponding with the identified action item.
Claims 8 and 15 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the method of claim 1, further comprising: 
comparing, by the system, the identified medical consideration to a plurality of treatment data in one or more databases, wherein the plurality of treatment data comprises one or more treatment options related to treating the one or more medical considerations;
identifying, by the system, at least one treatment option for treatment of the identified medical consideration (‘781; Para 0090: a potential list of recommendation options..); and
781; Fig. 3D illustrates further transmission of progress note to the server).
Claims 9 and 16 are rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the method of claim 2, further comprising:
receiving from the one or more servers, by the system, an offer of a service or product related to at least one of, the identified medical consideration, the identified action item, the identified treatment option, and combinations thereof (‘781; Para 0016; Fig. 2 : a server to provide medical service…).
Claims 10 and 17 are rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the method of claim 2, wherein the electronic medical data comprises at least one of, data inputted into the required data input functionality, data from the one or more servers, data inputted into the system by the first user, data inputted into the system by a second user, and combinations thereof (‘781; Abstract).
Claims 11 are rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the method of claim 1, further comprising: 
Morris teaches 
(‘914; Para 0055: view and update patient information); 
comparing, by the system, the electronic medical data to the updated plurality of healthcare data in one or more databases (‘914; Para 0048: compare patient data to data found in the EMR systems);
identifying, by the system, at least one new medical consideration in the electronic medical data upon the comparison of the electronic medical data to the updated plurality of healthcare data (‘914; Para 0046);
comparing, by the system, the identified new medical consideration to the updated plurality of medical consideration data in one or more databases, wherein the updated plurality of medical consideration data comprises one or more updated medical considerations and one or more updated action items addressing the one or more medical considerations (‘914; Para 0065);
identifying, by the system, at least one new action item addressing the identified new medical consideration (‘914; Para 0046);
Navani teaches 
generating, by the system, at least one new functional electronic action item corresponding with the identified new action item, wherein the new functional electronic action item comprises a required data input functionality (781; Para 0028); and
transmitting, by the system, the new functional electronic action item to the one or more servers  (‘781; Fig. 3D illustrates further transmission of progress note to the server).
Claims 12 and 18 are rejected as the same reason with claim 5. 


With respect to claim 6, the combined art teaches the method of claim 2, further comprising:
updating, by the system, the plurality of treatment data (‘914; Para 0055: view and update patient information);
comparing, by the system, the identified medical consideration to the updated plurality of treatment data in one or more databases, wherein the updated plurality of treatment data comprises one or more updated treatment options related to treating the one or more medical considerations (‘914; Para 0048: compare patient data to data found in the EMR systems);
identifying, by the system, at least one new treatment option for the treatment of the identified medical consideration (‘914; Para 0046); and
transmitting, by the system, the identified new medical consideration and the identified new treatment option to the one or more servers (‘781; Fig. 3D illustrates further transmission of progress note to the server).
Claims 13 and 19 are rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the method of claim 5, further comprising:
comparing, by the system, the identified new medical consideration to a plurality of treatment data in one or more databases, wherein the plurality of treatment data comprises one or more treatment options related to treating the one or more medical (‘914; Para 0048: compare patient data to data found in the EMR systems);;
identifying, by the system, at least one treatment option for the treatment of the identified new medical consideration; (‘914; Para 0046); and
transmitting, by the system, the identified new medical consideration and the identified treatment option to the one or more servers (‘781; Fig. 3D illustrates further transmission of progress note to the server).
Claims 14 and 20 are rejected as the same reason with claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686